Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 15-CT-604

                        RAMON R. CHERRY, APPELLANT,

                                        V.

                       DISTRICT OF COLUMBIA, APPELLEE.

                         Appeal from the Superior Court
                           of the District of Columbia
                                 (CTF-10624-14)

                   (Hon. Diana Harris Epps, Magistrate Judge)
                  (Hon. William M. Jackson, Reviewing Judge)

(Argued February 7, 2017                                  Decided July 27, 2017)

      Matthew J. Peed for appellant.

      John W. Donovan, Assistant Attorney General, with whom Karl A. Racine,
Attorney General for the District of Columbia, Todd S. Kim, Solicitor General, and
Rosalyn Calbert Groce, Deputy Solicitor General, were on the brief, for appellee.

      Before THOMPSON, BECKWITH, and MCLEESE, Associate Judges.

      MCLEESE, Associate Judge: Appellant Ramon R. Cherry challenges his

conviction for leaving after colliding, in violation of D.C. Code § 50-

2201.05c (a)(2) (2014 Supp.). Mr. Cherry argues that the trial court incorrectly
                                         2

interpreted § 50-2201.05c (a)(2) and that the evidence was insufficient to support

the conviction. We vacate the judgment and remand for further proceedings.



                                         I.



         The pertinent evidence at trial, which included a surveillance videotape

depicting the collision at issue, was as follows.        On June 16, 2014, at

approximately 9:45 p.m., Mr. Cherry was driving a car on Martin Luther King Jr.

Avenue SE. He turned left onto Mellon Street and continued turning, crossing the

double yellow line, with the driver’s door hanging ajar. The car hopped the curb,

onto the sidewalk, and crashed into a wall that enclosed a patio area adjacent to a

convenience store. Immediately after the crash, Mr. Cherry got out of the car and

walked down the block toward the corner of Martin Luther King Jr. Avenue and

Mellon Street, where the convenience store was located. A crowd was gathering at

the corner. Mr. Cherry apparently exchanged words with some of the onlookers.



         Officer Scott Schmoeller and his partner, who were responding to another

call nearby and heard the crash, arrived on the scene within one minute of the

crash.    As they approached the car, Mr. Cherry and other individuals walked

toward the car as well. The officers told the group to back up because the officers
                                          3

were securing the scene. Officer Schmoeller asked the members of the group,

which included Mr. Cherry, whether they had seen anything. The group remained

silent, and Mr. Cherry did not identify himself as the driver.



      Mr. Cherry then walked forward, toward the car and away from the group,

while the police were inspecting the car. Mr. Cherry reached out to the driver’s

side front door and pushed it partially closed. There was conflicting evidence as to

whether Officer Schmoeller told Mr. Cherry to step away from the car. In any

event, Mr. Cherry did step away. As Mr. Cherry turned and walked back toward

the corner, Officer Schmoeller followed behind for several paces. The officer then

turned back to the car. Mr. Cherry reached the corner and turned right on Martin

Luther King Jr. Avenue, continuing out of view of the surveillance camera and in

the general direction of the entrance to the convenience store.      At that point,

approximately two minutes had elapsed since the crash.



      About twelve seconds after Mr. Cherry walked to the corner and out of view

of the surveillance camera, Officer Schmoeller did the same. Officer Schmoeller

then went into the convenience store. He spoke with people inside the store, who

did not appear to be aware of the car crash. Using a monitor in the basement of the

store, Officer Schmoeller was able to view video footage from the surveillance
                                          4

camera that had recorded the crash. He recognized that Mr. Cherry had been the

driver and was among the group that had been standing near the car when the

officers first arrived on the scene. Officer Schmoeller then left the store. Officer

Schmoeller did not see Mr. Cherry in the store, although he acknowledged that it

was possible that Mr. Cherry had walked into the store while Officer Schmoeller

was in the basement.



      After leaving the store, Officer Schmoeller walked around the surrounding

area, looking for Mr. Cherry. Specifically, Officer Schmoeller walked through the

2900 block and part of the 3000 block of Martin Luther King Jr. Avenue, and

through a nearby park. Having failed to locate Mr. Cherry, he returned to the car

and rejoined his partner.    Approximately twelve minutes after the crash, Mr.

Cherry approached the car, politely identified himself to the officers, and

acknowledged that he had been driving the car and had hit the wall. Mr. Cherry

said that he had left because there were people around. Mr. Cherry was placed

under arrest and charged with violating the leaving-after-colliding statute.
                                            5

                                           II.



                                           A.



      This case requires us to resolve several questions about the proper

interpretation of § 50-2201.05c (a)(2). That portion of the leaving-after-colliding

statute applies if the collision at issue results in property damage. Interpreting that

provision, however, requires consideration of other portions of the leaving-after-

colliding statute. In relevant part, that statute reads:



             (a) Any person who operates . . . a vehicle within the
             District who knows or has reason to believe that his or
             her vehicle has been in a collision shall immediately stop
             and:

                    (1) Where another person is injured, call or cause
             another to call 911 or call or cause another to call for an
             ambulance or other emergency assistance if necessary,
             remain on the scene until law enforcement arrives, and
             provide identifying information to law enforcement and
             to the injured person; [or]

                    (2) Where real or personal property belonging to
             another is damaged . . . , provide identifying information
             to the owner or operator of the property . . . or, where the
             owner or operator of the property . . . is not present,
             provide or cause another to provide identifying
             information and the location of the collision[] to law
             enforcement or 911 . . . .
                                            6

             (b) It is an affirmative defense to a violation of
             subsection (a) of this section, which the defendant must
             show by a preponderance of the evidence, that the
             defendant’s failure to stop or his or her failure to remain
             on the scene was based on a reasonable belief that his or
             her personal safety, or the safety of another, was at risk
             and that he or she called 911, or otherwise notified law
             enforcement, as soon as it was safe to do so, provided
             identifying information, provided a description of the
             collision, including the location of the collision or event,
             and followed the instructions of the 911 operator or a
             law enforcement officer.



      In finding Mr. Cherry guilty, the magistrate judge concluded that Mr. Cherry

was required to identify himself to the officers on the scene and failed to do so

quickly enough. The magistrate judge did not explicitly find whether Mr. Cherry

had identified himself to the owner of the damaged property. The magistrate judge

did express skepticism as to whether Mr. Cherry had gone into the convenience

store and identified himself: “If the police are right there, . . . and instead of telling

the police that’s your car, who would go around the corner, into the store, and

identify yourself . . . , who does that? That makes no sense.”



      In denying Mr. Cherry’s motion to set the conviction aside, the reviewing

judge concluded that Mr. Cherry was required to identify himself immediately,

either to the property owner or to law enforcement. The reviewing judge further

concluded that a reasonable fact-finder could find that Mr. Cherry did not identify
                                          7

himself before he walked out of view of the surveillance camera and that Mr.

Cherry therefore failed to act with the required immediacy.



         In considering Mr. Cherry’s claims, we “apply the same standard of review

that the associate judge [was required to apply] to the magistrate judge’s order.” In

re J.J., 111 A.3d 1038, 1043 (D.C. 2015). We “review the magistrate judge’s

factual findings . . . for abuse of discretion or a clear lack of evidentiary support.”

Id. (internal quotation marks omitted).        We determine questions of statutory

interpretation de novo. E.g., Freundel v. United States, 146 A.3d 375, 378 (D.C.

2016).



                                          B.



         We turn first to Mr. Cherry’s argument that the magistrate judge found Mr.

Cherry guilty based on the incorrect premise that Mr. Cherry was required under

§ 50-2201.05c (a)(2) to provide identifying information to law enforcement even if

he properly provided identifying information to the owner of the property.

Although the magistrate judge’s comments in returning the verdict are not entirely

clear, we agree with Mr. Cherry that the verdict may well have rested on the view

that Mr. Cherry had a categorical obligation under § 50-2201.05c (a)(2) to provide
                                         8

identifying information to law enforcement, without regard to whether Mr. Cherry

had already provided identifying information to the owner of the property. We

also agree that § 50-2201.05c (a)(2) by its plain terms imposes no such categorical

obligation. To the contrary, § 50-2201.05c (a)(2) in the first instance requires the

person who operates or is in physical control of the vehicle (the “driver”) to

provide identifying information to the owner or operator of the damaged property.

Only if the owner or operator is not present must the driver provide (or cause

another to provide) identifying information and the location of the collision to law

enforcement or 911.



      Unless the evidence was insufficient to support a conviction (an issue we

address later in this opinion), we generally vacate and remand for further

proceedings when the verdict in a bench trial may have rested on an incorrect

understanding of the applicable law. E.g., Hawkins v. United States, 103 A.3d 199,

200 (D.C. 2014) (per curiam) (“[I]f th[e] particular basis [for the trial court’s

verdict] is erroneous but other bases not addressed by the trial court would sustain

a conviction, the proper course of action is to remand rather than reverse outright.

Therefore, we are constrained to remand this case for the court to reweigh the

evidence in the record afresh, and render a new verdict.”) (citation and internal

quotation marks omitted). The District does not argue that the error in this case
                                        9

was harmless, and we therefore vacate and remand for further proceedings. We

first address two additional statutory-interpretation questions, however, because

the answers to those questions provide the framework for our necessary assessment

of the sufficiency of the evidence. See generally, e.g., In re Taylor, 73 A.3d 85,

106 n.27 (D.C. 2013) (“In circumstances where we have determined that there is

reversible error, we assess any sufficiency of the evidence challenge . . . to

determine if the government may retry the defendant.”).



                                        1.



      The reviewing judge’s ruling rested on the view that under § 50-

2201.05c (a)(2) the driver’s obligation is to “immediately” provide identifying

information. Mr. Cherry argues to the contrary that the term “immediately” does

not modify the phrase “provide identifying information.” Although the issue is not

free from doubt, we ultimately agree with Mr. Cherry.



      In § 50-2201.05c (a), the next word after the adverb “immediately” is the

verb “stop.”     Section 50-2201.05c does not explicitly indicate whether

“immediately” modifies only the following word or whether “immediately” instead

modifies some or all of the subsequent verbs in the section. We need not and do
                                         10

not decide that issue as to all of the other verbs in the section. Rather, we focus on

whether “immediately” modifies the verb “provide” in § 50-2201.05c (a)(2). The

latter term appears three times in § 50-2201.05c (a)(2), and those appearances are

67, 104, and 109 words after the term “immediately.” One principle of statutory

interpretation suggests that in these circumstances “immediately” should not be

interpreted to modify “provide”: “ordinarily, qualifying phrases are to be applied

to the words or phrase immediately preceding and are not to be construed as

extending to others more remote.” Perkins v. District of Columbia Bd. of Zoning

Adjustment, 813 A.2d 206, 211 (D.C. 2002) (internal quotation marks and brackets

omitted); see also, e.g., Parm v. Nat’l Bank of Cal., N.A., 835 F.3d 1331, 1336

(11th Cir. 2016) (“When the syntax involves something other than a parallel series

of nouns or verbs, a prepositive or postpositive modifier normally applies only to

the nearest reasonable referent.”) (internal quotation marks omitted); Maple Drive

Farms Ltd. P’ship v. Vilsack, 781 F.3d 837, 847 (6th Cir. 2015) (noting

presumption that “qualifying phrases attach only to the nearest available target”)

(internal quotation marks omitted).     We also note that “immediately” and the

appearances of “provide” in § 50-2201.05c (a)(2) are separated not only by many

words but also by “interruptive punctuation”:         a colon and two subsection

designations. See generally, e.g., United States v. X-Citement Video, Inc., 513 U.S.

64, 68 (1994) (suggesting that “interruptive punctuation” points against construing
                                        11

earlier term to modify subsequent term). Finally, construing “immediately” to

modify “provide     identifying information” would seem to require that

“immediately” also modify the earlier verb “remain,” which would create the

rather peculiar requirement that the driver involved in a collision resulting in

personal injury not only immediately stop but also “immediately . . . remain on the

scene.” D.C. Code § 50-2201.05c (a)(1).



      These syntactical considerations are not by themselves dispositive, but they

are supported by more substantive considerations as well. The provision operates

sensibly if “immediately” is understood to modify requirements that more naturally

require urgent action, such as stopping (and perhaps calling for emergency

assistance if someone has been injured), but not to modify requirements, such as

“provid[ing] identifying information,” that seem less obviously urgent.      More

concretely, it is far from obvious that the legislature meant to impose criminal

penalties on a driver involved in a collision resulting in property damage who (1)

immediately stops and remains on the scene; (2) inspects the damage caused by the

collision and calls a spouse or an insurance company; and (3) then promptly -- but

not immediately -- provides identifying information to the owner or operator of the

damaged property or to law enforcement or 911.
                                         12

      These considerations lead us to conclude that the term “immediately” in

§ 50-2201.05c (a)(2) is better understood not to modify the requirement to provide

identifying information. We are not persuaded by the District’s arguments to the

contrary. First, given the distance between “immediately” and the appearances of

“provide identifying information,” the intervening punctuation, and the

grammatical complexity of § 50-2201.05c (a)(2), we are not persuaded by the

District’s reliance on the principle of statutory interpretation that, where “several

words . . . are followed by a phrase which is applicable as much to the first and

other words as to the last, the natural construction of the language demands that the

phrase be read as applicable to all.” Hargrove v. District of Columbia, 5 A.3d 632,

635 (D.C. 2010) (brackets and internal quotation marks omitted) (construing “as

defined in § 16-2301(9)” to modify entirety of immediately preceding phrase -- “a

mentally or physically abused or neglected child” -- rather than simply words

“neglected child”); see also, e.g., Lockhart v. United States, 136 S. Ct. 958, 963

(2016) (concluding that “of the United States” modified several preceding nouns in

list, because “listed items are simple and parallel without unexpected internal

modifiers or structure”).



      Second, the District relies on the affirmative defense available to drivers

who “fail[] to stop” or to “remain on the scene” “based on a reasonable belief that
                                         13

[their] personal safety, or the safety of another, was at risk.” D.C. Code § 50-

2201.05c (b). That affirmative defense requires a showing that the driver “called

911, or otherwise notified law enforcement, as soon as it was safe to do so,” to

provide identifying information and other details of the incident.       Id. As the

District points out, the affirmative defense does require drivers who leave the scene

of a collision for safety reasons to swiftly provide identifying information to the

police.      It does not follow, however, that the legislature must have imposed

precisely the same requirement on drivers who stop and remain at the scene of the

collision.     Moreover, the narrowness of the affirmative defense in our view

undermines rather than supports the District’s argument. Consider a case in which

a driver involved in a collision resulting in property damage stops and remains on

the scene of the collision but reasonably concludes that it would not be safe to

immediately provide identifying information to the other driver. The affirmative

defense appears to be inapplicable in that situation, because it is triggered only if

the driver does not stop or remain on the scene. Thus, if the driver in such a case

waited until it was safe to provide identifying information, the driver would

apparently be subject to conviction under the District’s view of the statute.
                                         14

                                          2.



      Mr. Cherry argues that drivers involved in a collision can wait as long as

they like before providing identifying information, except that they must do so

before they leave the scene. We disagree. We have already concluded that § 50-

2201.05c (a)(2) does not require drivers to provide identifying information

immediately. The provision does not otherwise explicitly indicate when drivers

must provide identifying information.      We conclude that drivers must do so

without unreasonable delay. The courts in this jurisdiction reached an analogous

conclusion as to an earlier version of the statute, which did not explicitly state how

quickly a driver involved in a collision was required to stop. See, e.g., Seher v.

District of Columbia, 68 App. D.C. 207, 210, 95 F.2d 118, 121 (1938) (“[T]he

statute requires a driver, in the event of a collision, to stop within a reasonable

distance.”) (interpreting D.C. Code § 6-247 (1935)); cf. generally, e.g., Tarpon

Springs Hosp. Found., Inc. v. Anderson, 34 So. 3d 742, 753 (Fla. Dist. Ct. App.

2010) (where statute was “silent on the time period within which notice must be

furnished, under well-established principles of statutory construction, the law

implies that the notice must be given within a reasonable time”) (internal quotation

marks omitted).
                                          15

      Moreover, under Mr. Cherry’s view, a driver involved in a collision

apparently could lawfully remain on the scene for an extended period of time while

refusing to provide identifying information. We are unwilling to interpret the

statute to permit recalcitrant drivers to unreasonably frustrate the clear statutory

purpose of “assur[ing] the procuring of information which will insure complete

identification of the party, the car, and the location of [the driver’s] residence.”

Oden v. District of Columbia, 65 App. D.C. 50, 51, 79 F.2d 175, 176 (1935). See

generally, e.g., Whitfield v. United States, 99 A.3d 650, 661 (D.C. 2014) (“It is a

well-established principle of statutory interpretation that the law favors rational

and sensible construction. Unreasonableness of the result produced by one among

alternative possible interpretations of a statute is reason for rejecting that

interpretation in favor of another which would produce a reasonable result.”)

(brackets, ellipses, and internal quotation marks omitted).



      In arguing to the contrary, Mr. Cherry relies on the provision’s title:

“Leaving after Colliding.”      D.C. Code § 50-2201.05c.        We have cautioned,

however, that



             [t]he significance of the title of [a] statute should not be
             exaggerated. The Supreme Court has stated that the title
             is of use in interpreting a statute only if it sheds light on
             some ambiguous word or phrase in the statute itself. It
                                         16

             cannot limit the plain meaning of the text, although it
             may be a useful aid in resolving an ambiguity in the
             statutory language.



Freundel, 146 A.3d at 381 (internal quotation marks omitted). By its terms, § 50-

2201.05c is directed not only at requiring drivers involved in a collision to stop and

remain on the scene of the collision but also at requiring such drivers to take

further steps while on the scene, including summoning necessary medical

assistance and providing identifying information. For the foregoing reasons, we

hold that a driver involved in a collision resulting in property damage must,

without unreasonable delay, provide identifying information to the owner or

operator of the damaged property, if the owner or operator is present, or failing that

to law enforcement or 911.



                                         III.



      We next address Mr. Cherry’s challenge to the sufficiency of the evidence.

When assessing the sufficiency of the evidence, we “view the evidence in the light

most favorable to the government, giving full play to the right of the fact-finder to

determine credibility, weigh the evidence, and draw justifiable inferences of fact,

and making no distinction between direct and circumstantial evidence.” Brooks v.
                                         17

United States, 130 A.3d 952, 955 (D.C. 2016) (internal quotation marks and

brackets omitted).   Although the government bears the burden of presenting

sufficient evidence, the government is not required to “negate every possible

inference of innocence.” Id. at 959. The evidence is sufficient if “any rational

fact-finder could have found the elements of the crime beyond a reasonable doubt.”

Hernandez v. United States, 129 A.3d 914, 918 (D.C. 2016).



      We conclude that the evidence was sufficient for a rational fact-finder to

have found beyond a reasonable doubt that Mr. Cherry violated the leaving-after-

colliding statute. Viewed in the light most favorable to the verdict, the evidence

indicated that: (1) Mr. Cherry did not respond or identify himself as the driver

when Officer Schmoeller asked Mr. Cherry and others if they knew what had

happened; (2) Mr. Cherry then promptly walked away from the scene of the

collision; (3) although Mr. Cherry walked in the general direction of the entrance

to the nearby convenience store, Officer Schmoeller was walking not far behind

Mr. Cherry and did not see Mr. Cherry in the store; (4) when Officer Schmoeller

spoke to people inside the store, they did not seem to be aware of the collision; (5)

after recognizing Mr. Cherry on a store surveillance tape, Officer Schmoeller left

the store and searched the surrounding area for Mr. Cherry but did not find him;

(6) twelve minutes after the collision, Mr. Cherry returned to the scene of the
                                         18

collision and identified himself to Officer Schmoeller as the driver of the car; and

(7) when asked why he had left, Mr. Cherry said that he had done so because there

were people around.



      Taken together, this evidence would permit a rational fact-finder to conclude

that Mr. Cherry never notified the owner of the wall; that he instead decided to

leave the scene of the accident; and that although he eventually returned to the

scene and identified himself to the police, his departure and the resulting twelve-

minute delay were unreasonable. Cf., e.g., People v. Quiroga, 20 Cal. Rptr. 2d

446, 452 (Ct. App. 1993) (upholding defendant’s conviction for resisting police

officer based on refusal to identify himself; refusal resulted in thirty-minute delay

in booking process). See generally United States v. Young, 609 F.3d 348, 353 (9th

Cir. 2010) (“The reasonableness of [] delay varies with each case and depends on

the totality of the circumstances.”).



      It is true that direct evidence did not categorically foreclose the possibility

that, unbeknownst to Officer Schmoeller, Mr. Cherry had previously notified an

owner, called 911, or caused someone else to call 911. But the prosecution was

not required to “negate every possible inference of innocence.” Brooks, 130 A.3d

at 959. Moreover, a rational fact-finder could find that the scenarios floated by Mr.
                                         19

Cherry were not plausible in light of the evidence. Mr. Cherry clearly seemed

reluctant at the outset to identify himself. When Mr. Cherry later returned to

identify himself to law enforcement, he admitted to leaving the scene because there

were people around, and he did not suggest that he had already notified an owner

or called 911. Given these circumstances, a rational fact-finder could conclude

that Mr. Cherry did not provide identifying information to an owner or 911 before

he returned to the scene and spoke with Officer Schmoeller. Cf. Lev v. State, No.

13-13-00156-CR, 2015 WL 737226, at *3-5 (Tex. App. Feb. 20, 2015) (where (1)

defendant got out of car after collision, spoke to two witnesses, and did not provide

information to either of them; (2) defendant later told friend that she had “freaked

out” and left scene; and (3) police located defendant’s car based on license-plate

number provided by witness, evidence was sufficient to support conviction for

leaving scene of collision without providing information; although other witnesses

who were present on scene did not testify at trial, fact-finder could reasonably

conclude that defendant had not provided required information).



      In arguing that the evidence was insufficient, Mr. Cherry relies upon State v.

Cronin, 417 N.W.2d 169 (1987), a case in which the Supreme Court of Nebraska

held that the evidence was insufficient to support a conviction for leaving the scene

of an accident without providing identifying information. The evidence in Cronin
                                        20

was weaker than the evidence in this case.       In Cronin, a bystander saw the

defendant collide with a parked car. Id. at 170. The defendant stopped, and

someone came out of a nearby building and yelled at the defendant. Id. at 171.

The bystander could not see whether the defendant displayed his driver’s license

and registration. Id. After about a minute, the defendant drove off. Id. A police

officer subsequently interviewed the defendant, who said that he had been involved

in the accident, that he had blacked out, and that he left the scene because he was

scared. Id. The officer did not ask whether the defendant had provided identifying

information on the scene. Id.



      There are two important differences between Cronin and the present case:

(1) in the present case, Mr. Cherry failed to answer when Officer Schmoeller

directly asked a group including Mr. Cherry what had happened, whereas there

was no similar failure in Cronin; and (2) in the present case, Officer Schmoeller’s

investigation supported a strong inference that Mr. Cherry had not reported the

accident to those inside the convenience store, whereas in Cronin there was no

evidence of a similar investigation into whether the driver had provided

information to the owner of the damaged car.
                                        21

      Finally, Mr. Cherry suggests that a driver can “provide identifying

information” for purposes of § 50-2201.05c (a)(2) by simply leaving a car at the

scene that has identifying information in or on it. We disagree. Section 50-

2201.05c plainly requires the driver to take the affirmative step of providing the

required identifying information. It does not permit a driver who fails to take such

steps to rely on the investigative efforts of others. Cf. People v. Arzabala, 317

P.3d 1196, 1202-03 (Colo. App. 2012) (finding evidence sufficient to support

conviction for leaving scene of accident without providing required information;

defendant did not provide information when asked to do so by police officer, and

although officer later found defendant’s wallet and other identifying information in

car, “there was sufficient evidence showing that defendant left the scene without

performing at least some of the affirmative obligations set forth in” statute at

issue). In support of the contrary conclusion, Mr. Cherry cites only a dissenting

opinion, State v. Veiman, 546 N.W.2d 785, 793 (Neb. 1996) (Gerrard, J.,

dissenting), and an unpublished decision that does not support his argument, City

of Dayton v. Garman, No. 17042, 1999 WL 12727, at *2-3 (Ohio Ct. App. Jan. 15,

1999) (finding evidence sufficient to support conviction for leaving scene of

accident without providing required information, including license-plate number;

“[T]he fact that the license plate number of a motorist involved in an accident is

ascertained from other sources does not satisfy the motorist’s obligation to give
                                         22

that number before leaving the scene. A contrary conclusion would eviscerate the

requirement. . . . The terms of the ordinance expressly require that the driver

involved in a collision give his license plate number, and, in our view this requires

some affirmative act on his part.”). Although the court in Garman did say in dicta

that its “conclusion would be otherwise if, before leaving the scene, the driver is

made aware that the other driver, or a police officer, has already recorded his

license plate number,” id., neither in Ohio nor in this jurisdiction does a driver

comply with the requirements of the relevant statute simply by providing a license-

plate number. See id. (Ohio statute requires driver to provide name and address, as

well as license-plate number); D.C. Code § 50-2201.02 (8) (2014 Supp.) (defining

“identifying information” as “the name, complete address, and telephone number

of the operator of the vehicle; if the owner of the vehicle is different from the

operator of the vehicle, the name, complete address, and telephone number of the

owner of the vehicle operated; the tag number of the vehicle operated or, if no tag

number, the vehicle identification number; and insurance information for the

vehicle operated”).



      For the foregoing reasons, we vacate the judgment and remand for the

magistrate judge to reconsider the verdict.
23

     So ordered.